J-S51005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    THEOPHILUS L. BALDWIN                      :
                                               :
                       Appellant               :   No. 1811 MDA 2019

             Appeal from the PCRA Order Entered October 9, 2019
      In the Court of Common Pleas of Centre County Criminal Division at
                       No(s): CP-14-CR-0000302-2014


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                           FILED FEBRUARY 23, 2021

       Theophilus L. Baldwin (Appellant) appeals pro se1 from the order

dismissing his petition filed pursuant to the Post Conviction Relief Act, 42

Pa.C.S.A. §§ 9541-9546. We affirm.

       The PCRA court summarized the relevant background as follows:

       The procedural history of this case is somewhat convoluted. . . .
       [Appellant] was charged with several violations of the controlled
       substance, drug, device and cosmetic act, 35 P.S. § 780-101, et
       seq. (Controlled Substances Act). Several of the charges against
       [Appellant] were severed and two were nol prossed. [Appellant]
       was prosecuted for the remaining severed charges under the
       criminal information docketed at [No. 686-2015], wherein
       [Appellant] entered a plea of guilty. Under the instant docket,
       [i.e., CP-14-CR-0000302-2014 (No. 302-2014)), Appellant] was
       tried by a jury of his peers and found guilty of four violations of
       the Controlled Substances Act on November 4, 2014. [Appellant]
____________________________________________


1Appellant has also filed a counseled appeal at a separate docket, CP-14-CR-
686-2015 (No. 686-2015), which is before this panel at No. 1795 MDA 2019,
and in which Appellant challenges the dismissal of a different PCRA petition.
J-S51005-20


       was subsequently sentenced on December 18, 2014.
       [Appellant’s] sentence was amended on February 12, 2015,
       following [Appellant’s] post-sentence motion. [Appellant] filed a
       notice of appeal to the Superior Court and [the trial] court’s
       judgment of sentence was affirmed. See Commonwealth v.
       Baldwin, 144 A.3d 185 (Pa. Super. 2016) (unpublished
       memorandum). [Appellant did not seek allowance of appeal with
       the Pennsylvania Supreme Court.]

              [Appellant] filed his first pro se PCRA petition on October
       11, 2016. . . . [Appellant] was assigned [] PCRA counsel but then
       he hired private counsel to argue his PCRA claims under the
       current docket. [Appellant’s] private counsel was granted leave
       to withdraw as counsel for personal reasons and [Appellant] was
       assigned new PCRA counsel, Attorney Justin P. Miller [(Attorney
       Miller)]. On October 9, 2018, [Appellant] filed a second pro se
       PCRA petition.[2] On January 28, 2019, [the PCRA] court directed
       [Attorney Miller] to file an amended PCRA petition. On July 29,
       2019, [Attorney Miller] filed a motion for leave to withdraw
       appearance and attached a . . . “No Merit” brief[,3 pursuant to
       Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
       Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en
       banc)]. [The PCRA] court filed a notice of intention to dismiss the
       PCRA petition on August 21, 2019 [(907 notice), and the court
       permitted Attorney Miller to withdraw as counsel]. [Appellant]
       filed his response to the [907] notice . . . on September 18, 2019.



____________________________________________


2 On October 29, 2018, Appellant filed a pro se motion asking the PCRA court
to consolidate No. 302-2014 and No. 686-2015. Appellant asserted, inter alia,
that the “factual nexus and legal premise for both cases are closely tied, and
facts in support of each case relate to the other.” The PCRA court denied the
motion on November 13, 2018.

3 Attorney Miller opined, inter alia, that Appellant wanted to raise claims that
were not cognizable under the PCRA. Attorney Miller further stated that
Appellant’s claim of improper severance of No. 302-2014 and No. 686-2015
was previously rejected by the Superior Court on direct appeal, and there was
no merit to Appellant’s claim that tampering with evidence by a police officer
impacted Appellant’s case.



                                           -2-
J-S51005-20


PCRA Court Opinion, 1/3/20, at 1-2 (unnumbered) (footnotes added, citations

modified, some capitalization omitted).

       By order entered October 9, 2019, the PCRA court dismissed Appellant’s

petition without a hearing. On November 4, 2019, Appellant filed a pro se

notice of appeal (Notice).4 On November 22, 2019, the PCRA court entered

an order, which it served upon Appellant, directing him to file a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal “within twenty-

one (21) days of the filing of this Order.”       Concise Statement Order,

11/22/19.5 The order advised Appellant that “any issue not properly included

in the timely filed Statement shall be deemed waived by the appellate court.”

Id.

       As stated above, Appellant filed a counseled and timely Rule 1925(b)

statement at No. 686-2015. In this case, however, Appellant filed a pro se

Rule 1925(b) statement on December 16, 2019, which was late by three days.

On January 3, 2020, the PCRA court issued a Rule 1925(a) opinion briefly

addressing Appellant’s claims.



____________________________________________


4The Notice mistakenly listed the date of the order on appeal as October 2,
2019. Appellant’s brief on appeal, however, includes the correct order,
entered October 9, 2019. Also, although the Notice’s caption lists No. 302-
2014, Appellant wrote on the caption, “Changed to CP-14-CR-686-2015.”

5  One week prior to the concise statement order, at No. 686-2015, Appellant
filed a counseled Rule 1925(b) statement, pursuant to a separate order
entered on October 29, 2019. The PCRA court in No. 686-2015 subsequently
issued an opinion rejecting the merits of Appellant’s claims.

                                           -3-
J-S51005-20


      Appellant has failed to preserve his issues for review. Our well-settled

jurisprudence sets forth a “clear” and “bright-line” rule that mandates

appellants to timely “file and serve a Rule 1925(b) statement, when so

ordered; any issues not raised in a Rule 1925(b) statement will be deemed

waived[.]” Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (relying on

Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998)); see also

Commonwealth v. Butler, 812 A.2d 631, 633-34 (Pa. 2002). Further, the

Superior Court does “not have the discretion to countenance deviations from

the Rule’s requirements[.]” Hill, 16 A.3d at 494; see also id. (holding “the

Rule’s provisions are not subject to ad hoc exceptions or selective

enforcement”). The Supreme Court in Hill cited with approval the Court’s

prior holding in Commonwealth v. Castillo, 858 A.2d 1156 (Pa. 2004)

(reaffirming that failure to file a timely 1925(b) statement, regardless of the

length of the delay, results in automatic waiver).     Hill, 16 A.3d at 492.

Castillo “disapproved of, inter alia, Commonwealth v. Alsop, 799 A.2d 129

(Pa. Super. 2002), which had permitted merits review of issues raised in

untimely Rule 1925(b) statement because trial court discussed issues in Rule

1925(a) opinion.” Hill, 16 A.3d at 492 (citing Castillo); see also Greater

Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d 222, 225

(Pa. Super. 2014) (en banc) (same).

      Here, the court’s order directed Appellant to file a Rule 1925(b)

statement within 21 days of November 22, 2019.            Appellant filed the


                                     -4-
J-S51005-20


statement 3 days late.6 Consistent with the foregoing legal authority, we “do

not have discretion to countenance deviations from the Rule’s requirements,”

and Appellant’s issues are waived. See Castillo, supra; Hill, supra.7

       Even if not waived, Appellant’s claims do not merit relief.    Appellate

courts review a PCRA court’s dismissal of a PCRA petition for an abuse of

discretion. Commonwealth v. Roney, 79 A.3d 595, 603 (Pa. 2013). Here,

the PCRA court addressed Appellant’s contention that he:

       was denied a fair and meaningful PCRA process because his PCRA
       petition was denied without a hearing, and [Attorney Miller]
       rendered ineffective assistance of counsel by not pursuing
       [Appellant’s] claims.       Upon receipt of Attorney Miller’s
       Turner/Finley “No Merit” brief, the court reviewed it, as well as
       [Appellant’s] numerous letters addressed to this court, and
       [Appellant’s] pro se PCRA petition. In paragraph 5(ii) of his PCRA
       petition, [Appellant] alleges he pled guilty to the charges against
       him under the criminal information docketed at No. 686-2015 with
       insufficient information, because he was unaware that former
       State College Police Department Sergeant Thomas E. Dann pled
       guilty to tampering with evidence in [Appellant’s] case. In
       paragraph 6 of the PCRA petition, [Appellant] again contests his
       negotiated guilty plea [at No. 686-2015,] and argues the [trial]
____________________________________________


6 Appellant did not request, nor did the PCRA court grant, an extension of time
to file the underlying 1925(b) statement.

7 We recognize that when “a Rule 1925(b) statement is filed late by a
represented criminal defendant, such constitutes per se ineffectiveness so
that the proper remedy is to remand for the filing of such a statement nunc
pro tunc.” Commonwealth v. Grohowski, 980 A.2d 113, 114 (Pa. Super.
2009) (emphasis added, citation omitted); see also Pa.R.A.P. 1925(c)(3).
However, in this appeal, Appellant is pro se. See Commonwealth v.
Blakeney, 108 A.3d 739, 766 (Pa. 2014) (“Although the courts may liberally
construe materials filed by a pro se litigant, pro se status confers no special
benefit upon a litigant, and a court cannot be expected to become a litigant’s
counsel[.]”). We further note that Appellant is represented by counsel in his
appeal from the PCRA order at No. 686-2014.


                                           -5-
J-S51005-20


       court erred in allowing the Commonwealth to amend the
       Information after trial.

             Neither issue [Appellant] raises reflects the criminal
       proceedings that occurred under the current docket. The
       issue regarding the amendment of the criminal information was
       resolved by the Superior Court, and that argument was renewed
       by [Appellant’s] PCRA counsel under No. 686-2015.                See
       Commonwealth v. Baldwin, 181 A.3d 1254 (Pa. Super. 2017)
       (unpublished memorandum) [(stating, inter alia, that “[w]here
       the court’s assignment of a new docket number on the severed
       charges was merely an administrative act to clarify the docket with
       regard to the remaining, severed charges, we find no error,” and
       holding that jurisdiction was not lacking. Id. at *6).] The issues
       presented in [Appellant’s] response to this court’s [907] notice . .
       . also alleged [Attorney Miller] was ineffective by not pursuing
       [Appellant’s] claims. [Appellant] also raised a jurisdictional issue,
       stating the court did not have jurisdiction to accept his guilty plea
       while the judgment of sentence in the instant docket was on
       appeal in the Superior Court. Again, this issue has been argued
       under No. 686-2015, and it was not properly before this court
       under the current docket. [Appellant] has PCRA representation
       under No. 686-2015, and the [PCRA] court’s decision to dismiss
       [Appellant’s] PCRA petition without a hearing under that docket is
       currently on appeal to the Superior Court.

PCRA Court Opinion, 1/3/20, at 4-5 (unnumbered) (emphasis added, citations

modified, some capitalization omitted).

       Our review confirms the accuracy of the PCRA court’s assessment.

Accordingly, we affirm the dismissal of Appellant’s pro se PCRA petition.

       Order affirmed; Application denied.8



____________________________________________


8 On November 24, 2020, Appellant filed a pro se application for relief with
this Court (Application). Appellant essentially seeks leave to refile appendices
to his appellate brief, including a copy of his 1925(b) statement and other
documents. We have reviewed the documents attached to the Application,
which also appear of record. Therefore, we deny the Application as moot.

                                           -6-
J-S51005-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/23/2021




                          -7-